Citation Nr: 1133591	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected low back disability.

3.  Entitlement to service connection for a sleep disorder, to include narcolepsy.

4.  Entitlement to a disability rating in excess of 10 percent for a low back disability from July 21, 2004, to June 10, 2006.

5.  Entitlement to a disability rating in excess of 20 percent for a low back disability from June 11, 2006, to the present.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1955 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2005 and February 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a February 2009 rating decision, the disability rating for the Veteran's service-connected low  back disability was increased by the RO from 10 percent to 20 percent disabling, effective June 11, 2006.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  

In November 2006, the Veteran testified before a Decision Review Officer during a formal hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

The issues of service connection for a sleep disorder, to include narcolepsy, and an increased rating for the low back disability from June 11, 2006, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 24, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for the claim of service connection for a thoracic spine disorder.

2.  Resolving all doubt in the Veteran's favor, the Veteran's cervical spine disorder is etiologically related to his service-connected low back disability.

3.  The preponderance of the evidence dated from July 21, 2004, to June 10, 2006, does not show that the Veteran's service-connected low back disability was primarily manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of thoracolumbar spine range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough  to result in an abnormal gait or abnormal spinal contour; the preponderance of the evidence also does not show that that the Veteran experienced any incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks due to his low back disability.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for a thoracic spine disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  From July 21, 2004, to June 10, 2006, the criteria for a disability rating greater than 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.41, 4.59, 4.17a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

During the May 2011 video conference hearing, prior to promulgation of a decision in the appeal, the Veteran notified the undersigned Veterans Law Judge of his desire to withdraw his appeal as to the issue of entitlement to service connection for a thoracic spine disorder.    

As the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for a thoracic spine disorder, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to this claim, and it is dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in July 2004, September 2005, December 2005, December 2007, and March 2009, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information in the aforementioned notice letters and in a letter dated in September 2009.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  Subsequently, his claim was readjudicated by way of a June 2010 Supplemental Statement of the Case.

VA satisfied the notice requirements under Dingess with respect to the cervical spine disorder claim in a March 2009 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  The Board notes that the Veteran was not provided Dingess notice specifically for his increased rating claim for the low back disability.  Nevertheless, in light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Cervical Spine Disability

The Veteran essentially claims that his cervical spine disorder is related to his military service.  As an alternative argument, the Veteran also claims that his cervical spine disorder is attributable to his service-connected low back disability.  Having reviewed the evidence of record in light of all relevant laws and regulations, the Board finds that a point of relative equipoise has been reached with respect to this issue.  Accordingly, all doubt must be resolved in the Veteran's favor and the claims for service connection must be granted.

The Veteran's service treatment records were reviewed and are negative for reports or treatment for a cervical spine symptomatology.

As an initial matter, the Board notes that the Veteran was granted service connection for a low back disability by way of a February 1989 rating decision. 

The Veteran's VA and private medical records show that the Veteran was diagnosed with a cervical spine disorder.  An October 2002 VA radiology examination of the cervical spine revealed reversal of the curvature probably due to muscular spasm or position and degenerative changes.  A May 2005 private examination report shows that the Veteran was diagnosed with cervical spondylosis.  

In support of his claim, the Veteran submitted a letter in August 2009 from his private chiropractor, S.B.C., D.C. S.B.C. stated that he examined the Veteran and that he reviewed the medical reports and determinations issued to the Veteran.  He noted that he reviewed private medical records, which showed X-ray evidence of degeneration of the lumbar spine.  S.B.C. also noted that his evaluation of the Veteran revealed X-ray evidence of discrepancies between the lengths of the Veteran's legs, with a resulting curvature in the lumbar spine.  Given his findings, he noted that the lateral curvature of the lumbar spine was vital in realizing the affects to the cervical spine.  He noted that the Veteran's October 2002 and July 2005 medical records revealed cervical spine curvature and cervical disc degeneration.  (Here the Board notes that the claims file include VA records dated in October 2002 and July 2005 showing that the Veteran underwent radiological examinations of his spine.)  According to S.B.C., it was well documented that a lateral curvature in the lumbar and thoracic spines has a reflexive effect in the cervical spine, reducing or reversing the lordosis.  He further stated that a cervical kyphosis increases the weight distribution of the head and gravitational forces of its mechanics on the cervical discs to greater than 30 percent resulting in the advance spondylosis found in the Veteran.  

In October 2010, the Veteran underwent a VA spine examination, at which time the claims file was reviewed by the VA examiner.  Following a clinical examination, the Veteran was diagnosed with degenerative disc disease of the cervical spine, severe.  The examiner opined that following his review of the claims file, it was less likely than not the Veteran's current cervical spine disorder was caused by, aggravated by, or resulted from his degenerative disc disease and spondylosis of the lumbar spine.  According to the examiner, this was based on the fact that it is not an accepted fact that lumbar spine spondylosis causes or results in cervical spine degenerative disc disease (DDD).

Here, the analysis may be stated briefly.  After a careful review of the evidence of record, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's currently diagnosed cervical spine disorder is related to his service-connected low back disability.  As a point of relative equipoise as been reached with respect to the claimed disorders, the Board must resolve all doubt in the Veteran's favor and grant the claims for service connection.

The Veteran has generally alleged the he currently has a cervical spine disorder that is related to his service-connected low back disability.  Although the Veteran is not competent to provide an opinion as to the etiology of his claimed disorder, he is competent to report his current symptomatology and the onset of his symptoms began.  Barr v. Nicholson, 21 Vet. App. 3030 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, the Veteran has consistently reported that the claimed disorder began subsequent to the onset of his low back disability.  The Board finds the Veteran's testimony to be credible as there are no conflicting statements in the record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The medical evidence, however, includes contradictory opinions as to whether the Veteran's cervical spine disorder is related to his service-connected low back disability. Included in the claims file is the opinion from private chiropractor S.B.C.'s, submitted in August 2009, essentially that the Veteran's cervical spine disorder was due to his low back disability.  In contrast, the October 2010 VA examiner opined that the Veteran's cervical spine DDD was less likely than not caused by, aggravated by, or resulted from his low back disability.  While the October 2010 VA examination report and opinion constitutes the most recent review of the claims file for the purpose or rendering an opinion in this case, the Board does not find the October 2010 VA examiner's opinion to be of a greater probative value.  Specifically, the October 2010 VA examiner's opinion does not give adequate consideration of or reconcile S.B.C.'s probative opinion indicating an etiological relationship between the Veteran's cervical spine disorder and low back disability.  Therefore, the Board finds that the medical evidence has placed the record in equipoise as to whether the Veteran's cervical spine disorder is related to his service-connected low back disability.  Accordingly, the Board must resolve this issue in favor of the Veteran.

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, the claim for service connection is granted.

Further inquiry could be undertaken with a view towards development of the Veteran's claim so as to obtain an additional medical opinions.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that entitlement to service connection for a cervical spine disorder is warranted.  Id. 

Legal Criteria for Increased Disability Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v.  Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Low Back Disability from July 21, 2004 to June 10, 2006

Turning to the merits of the claim, the Veteran contends that his low back disability was more severe than what was reflected by the 10 percent rating assigned from July 21, 2004, to June 10, 2006.  For this period, the Veteran's low back disability was assigned a 10 percent rating under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 is used for the evaluation of lumbosacral strain.

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Also applicable to the Veteran's claim is Diagnostic Code 5243, which provides that the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes (Diagnostic Code 5243) should be applied to evaluate a spinal disability if this would result in a higher disability rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

In August 2004, the Veteran underwent a VA spine examination to assess his low back disability.  He reported a history significant for an low back injury during his military service.  His symptoms at that time included continuous low back pain and intermittent numbness radiation to his right calf.  The Veteran reported having flare ups of his low back pain approximately ten times per day, and these episodes were precipitated by standing and walking.  He claimed to have an additional limitation of motion/functional impairment of 25 percent.  Associated symptoms included malaise, dizziness, visual disturbances, numbness, and weakness.  The Veteran also reported experiencing unsteadiness during the previous 12 months, difficulty going from a sitting to a standing position, and pain when standing for prolonged periods and kneeling.  The examiner noted the Veteran's reported bladder problems, which were related to his benign prostatic hypertrophy.   

On the physical examination, the Veteran presented with no obvious gait abnormalities.  He demonstrated flexion of the lumbar spine to 90 degrees and extension of the lumbar spine to 25 degrees, with pain.  Both lateral flexion and lateral rotation were to 30 degrees, bilaterally.  He had a minimal increase in pain, without a decrease in his range of motion with repetitive testing.  The Veteran demonstrated negative straight leg raises, bilaterally, and his leg strength was graded at 5/5.  There was no tenderness noted.  His dorsalis pedis pulses were 2/2 and the posterior and tibial pulses were 1/1.  The Veteran was slightly unsteady with heel walking and demonstrated no abnormalities when walking on his toes.  An associated X-ray revealed degenerative disc and spondylosis of the lumbar spine.  Following the examination, the Veteran was diagnosed with lumbar degenerative disc disease and spondylosis with mild to moderate impairment secondary to pain.  

Associated with the claims file is a May 4, 2005 report from a private physical assessment of the Veteran's low back.  The Veteran reported a long history of chronic lower back pain and right lower extremity radicular pain.  He denied any loss of bowel or bladder control.  The physical examination revealed that the Veteran walked with a slightly antalgic gait.  Flexion of the lumbar spine was from fingertips to the mid shins.  Extension was to approximately 15 degrees, with pain.  The lumboscaral spine was tender to palpation.  Deep tendon reflexes were 2+ and symmetrical in the bilateral lower extremities.  Straight leg raises elicited pain in the lower back.  The motor examination revealed strength of 5/5 in all muscles in the lower extremities.  The Veteran's sensory examination was within normal limits and no clonus was observed.  The associated magnetic imaging study (MRI) revealed collapse of the L4-5 disc space on the right with associated scoliosis.  The Veteran was diagnosed with advanced spondylosis with associated scoliosis and possible neural foraminal stenosis.

The claims file reflects that the Veteran underwent additional radiological examinations of his lumbar spine.  A May 11, 2005 private MRI revealed advanced degeneration of the lumbar spine.  In July 2005, the Veteran underwent a VA X-ray examination, which revealed moderate degeneration and spondylosis of the thoracic spine.  Both examination reports are negative for evidence of scoliosis.

In support of his claim, the Veteran submitted a May 2005 Request for Leave of Absence from showing that his private treating physical requested that the Veteran have a medical leave from work from May 15, 2005, until June 30, 2005, due to his degenerative disc disease of the lumbar spine.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for the Veteran's low back disability from July 21, 2004, to June 10, 2006.  During this period of appeal, the Veteran's low back symptomatology has been primarily manifested by pain, flare ups, flexion to 90 degrees, and extension to at least 15 degrees, with pain.  Although he was noted to have painful lumbar spine range of motion during both the August 2004 VA examination and the May 2005 private assessment, the objective medical evidence essentially does not show that his lumbar spine range of motion is limited to 60 degrees or less or that the combined range of motion of his lumbar spine was 120 or less.  The Board acknowledges that the May 2005 private assessment revealed evidence of tenderness to palpation, a slight antalgic gait, and some scoliosis.  However, the preponderance of the medical evidence does not show that the Veteran suffered from muscle spasms or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or an abnormal gait.  Indeed, the subsequent May 11, 2005 private MRI of the lumbar spine was silent for evidence of scoliosis.  Given this, the preponderance of the evidence does not show that the next-higher, 20 percent rating is warranted based on a limitation of lumbar spine range of motion.

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks, but less than 4 weeks during the past twelve months.  In this regard, the Board acknowledges that the Veteran's private physician recommended a medical leave of absence from his job due to his low back disability from May 2005 to June 2005.  However, there is no objective evidence that the Veteran required both bed rest and medical treatment from his physician during this period of absence.  As such, a disability rating in excess of 10 percent for incapacitating episodes under Diagnostic Codes 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In reaching the above determination, the Board recognizes the Veteran's reports of low back pain, flare ups, and limited motion.  While the Veteran has reported experiencing these symptoms, to include pain, he has not asserted any changes in the range of motion of his low back during this time period.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's low back disability are contemplated in the current evaluation for limitation of motion.  As noted above, the objective evidence dated throughout the period on appeal shows that the Veteran demonstrated lumbar spine flexion to 90 degrees, with pain.  Even taking into account the limitation of motion due to pain, his low back disability still does not meet the requirements for a 20 percent disability rating under VA regulations.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine.  However, the evidence of record does not show the existence of any other associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected low back disability.   Indeed, the August 2004 VA examiner determined that the Veteran's reported bladder problems were related to his non-service connected benign prostatic hypertrophy.  The Board acknowledges the Veteran's reports of intermittent pain radiating down to his right leg and the May 2005 private examination revealing pain with straight leg raises.  However, his symptom of intermittent pain is part and parcel of the assigned rating in that no neurological dysfunction, such as radiculopathy or paralysis, has been attributed to his service-connected low back disability.  Here, the Board highlights that the Veteran has not been diagnosed with a neurological disorder affecting his lower extremities.  Thus, there is no objective medical evidence attributing the Veteran's reported right leg neurologic abnormalities to the service-connected low back disorder that is not already contemplated by the assigned ratings.  Therefore, a separate rating is not warranted for neurological impairment, as no such impairment is shown.

The Board has also considered the Veteran's statements that his low back disability is more severe than what is reflected by the disability rating upheld herein.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. app. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating to a low back disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating that has been assigned for the Veteran's low back disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  Indeed, for the rating upheld herein, higher ratings are available for the claimed disability, but the Veteran's symptomatology with respect to the low back disability simply does not meet the criteria for higher ratings for the time period on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart, 21 Vet. App. 505, and whether the Veteran is entitled to an increased evaluation for any additional separate periods based on the facts found during this appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that increased evaluations are warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to service connection for a thoracic spine disorder is dismissed.

Entitlement to service connection for a cervical spine disorder is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a disability rating in excess of 10 percent for a low back disability from July 21, 2004, to June 10, 2006 is denied.



REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Service Connection for a Sleep Disorder
To Include Narcolepsy

The Veteran claims that his currently diagnosed narcolepsy disorder is related to his military service.  Specifically, he claims that he experienced difficulty sleeping while on active duty and that his symptoms continued following his separation.  Having reviewed the medical evidence of record, the Board finds that additional development is needed with respect to the Veteran's claim.

Associated with the claims file are the Veteran's service treatment records which show that he was treated for sleep difficulties.  A January 1956 service treatment record shows that he was given prescription medication to treat insomnia.  On a January 1965 report of medical history, he reported having frequent trouble sleeping.  The examiner provided further explanation for the Veteran's report, and noted that he had insomnia and nervousness related to work.  

The Veteran's VA and private medical treatment records document his reports of sleep difficulties.  A June 1988 VA examination report documents his report of perpetual sleep problems.  His private medical treatment records reveal that he was diagnosed with narcolepsy in November 2007.  

The Board notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and or etiology of any claimed sleep disorder, including narcolepsy.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  

In light of the foregoing, it is unclear whether the Veteran's narcolepsy diagnosis, or other sleep disorder he may have, is related to his military service.  Given the service treatment record showing treatment for sleep difficulties, the more recent medical records showing a current narcolepsy diagnosis, and the Veteran's competent lay statements regarding the onset and continuity of his sleep disorder symptomatology, the Board finds it necessary to provide the Veteran with an appropriate VA examination in an attempt to determine whether his narcolepsy disorder is related to his active service.  Therefore, a remand is needed for VA an examination and medical opinion.  See McLendon, 20 Vet. App. at 79.

Increased Rating for Low Back Disability from June 11, 2006

Having reviewed the medical evidence currently of record, it is unclear as to whether all of the VA and private medical records relevant to the Veteran's increased rating claim have been associated with the claims file.  Specifically, during the May 2011 Travel Board hearing, the Veteran testified that he underwent an X-ray examination for his low back disability at a VA medical facility in May 2011.  He also testified that his disability was evaluated in May 2011 at the O.I. by Dr.H.  While VA and private medical treatment records dated and/or received up until February 2011 and August 2009, respectively, are currently of record, it is unclear whether any additional records relevant to the Veteran's claim remain outstanding.  Such records could be relevant in deciding the Veteran's claim.  As such, on remand, the RO/AMC shall contact the Veteran and request that he identify the names, dates, and locations of all VA and private medical facilities from which he received medical treatment for his low back disability so that any outstanding records may be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that he provide a list of all VA medical facilities where he has received medical treatment and the names of all private medical facilities and physicians who have treated him for his service-connected low back disability.  In so doing, the Veteran must include the dates of said treatment at any of the identified facilities.  Any additional records identified by the Veteran that are not currently associated with the claims file must be obtained by the RO, following the receipt of any necessary authorizations from the Veteran, and must be associated with the claims file.

2.  The RO/AMC shall schedule the Veteran for a VA examination to determine the etiology of the claimed sleep disorder, to include narcolepsy .  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.  

Following the examination and claims file review, the examiner shall opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed sleep disorder, to include narcolepsy, is etiologically related to the Veteran's period of active service, to include any documented in-service reports or treatment of sleep difficulties.  In providing the opinion, the examiner must discuss and consider any reports of continuity of sleep impairments since service.   

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be reached.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


